DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 6, 8, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 20 of U.S. Patent No. 8,304,661. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims recite a product that is explicitly claimed to or inherently possesses each feature of claims 1, 6, 8, and 16, with the exception of the first ceramic layer not being claimed as a "dense body".  However, it would have been obvious to one of ordinary skill in the art to configure the first ceramic layer to be 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nomiya (US PG Pub. No. 2010/0224396).
Regarding claims 1, 2, and 5-8, Nomiya teaches a multilayer substrate for an electronic component comprising a first ceramic layer comprising a sintered first ceramic material, an open-porous second ceramic layer of unsintered ceramic material (note: the layer is referred to as the "third ceramic layer" or "resin/ceramic composite layer" by Nomiya), and a resin layer adjacent the second ceramic layer (par. 52, 53, 55, 57, 58, 65).  Although Nomiya does not explicitly refer to the first ceramic layer as a "dense body" and as no particular density is claimed or defined as qualifying a ceramic as a "dense body", Nomiya's first ceramic layer is presumed to qualify as a "dense body" because Nomiya makes no disclosure of it being porous and does specifically refer to a different layer (i.e. the above-discussed second ceramic layer, which is infiltrated with resin) as being "porous", thereby implying that other layer(s) that are not 
The pores of the open porous second ceramic layer form a three-dimensional network structure (i.e. a network of ceramic material and open porosity), which is infiltrated with a resin of the type present in the adjacent resin layer (i.e. "a material of the resin layer is present in the open pores of the second ceramic layer), thereby forming a ceramic-resin composite (par. 55-57, 73, 91).  As the composite layer has a thickness of 20-100 µm and is formed by impregnating the ceramic network structure with resin from the outer surface inwardly (par. 56, 66), the three-dimensional network is necessarily located in a region having a depth of 1 to 100 µm from a surface of the second ceramic layer.  

Regarding claims 3 and 4, Nomiya teaches that the first ceramic layer is preferably a low-temperature ceramic (i.e. a "low-temperature-sintering ceramic") material that can be fired at a first sintering temperature that is lower than the second sintering temperature of the second ceramic material in the second ceramic layer (par. 53-55). 

Regarding claim 15, Nomiya's resin layer has a thickness of 3 to 30 µm (par. 66). 


Regarding claim 16, as shown throughout his figures, Nomiya teaches making the resin layer (14) as the outermost layer in his multilayer substrate (Figs. 1, 5-10).  Nomiya further explicitly teaches forming the resin layer on the "undersurface" or "surface", which is an outer surface, of the multilayer substrate (par. 59, 66).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nomiya.
Regarding claims 1-8, 15, and 16, as discussed above, Nomiya's product is considered herein to anticipate the limitations of claims 1-8, 15, and 16.  As also discussed above, Nomiya does not explicitly teach that the first ceramic layer is a "dense body", which might be considered a difference from the current invention.  However, as Nomiya does make a point to refer to the porous layer as "porous" (discussed above), it is clear that the layers not described as "porous" are intended to be considered non-porous or, at least, less porous and more dense than the "porous layer".  Additionally, Nomiya teaches that the mechanical strength of a layer may be increased by increasing its density and expresses a desire for forming a high-density .  

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nomiya, as applied above, and further in view of Tsukada (US Pat. No. 5,144,536).
Regarding claims 9-11, the teachings of Nomiya differ from the current invention in that the porosity and size of pores in the second ceramic layer are not disclosed.  However, Nomiya does teach that his product is intended to include wiring conductor portions that are deposited as a paste onto the porous layer (par. 65, 74).  Tsukada further teaches that porous substrates, which are eventually impregnated with resin and which are intended to have pastes used to form conductive patterns applied to them, should have a porosity of greater than 10 % and an average pore diameter in the range of 0.2 to 15 µm in order to achieve good paste adhesion and formation of conductive patterns with high precision (col. 3, ln. 8-31).  Accordingly, it would have been obvious to one of ordinary skill in the art to configure Nomiya's porous ceramic layer to have a porosity of greater than 10 % and an average pore diameter in the range of 0.2 to 15 in order to achieve good paste adhesion and to form conductive patterns with high precision.  The instantly claimed porosity and pore diameter ranges are obvious in view of Tsukada.  See MPEP 2144.05. 

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nomiya, as applied above, and further in view of Hanao (WO 2017/154692), cited herein according to US PG Pub. No. 2018/0376794, which is an English language translation.
Regarding claim 12, the teachings of Nomiya differ from the current invention in that the relative permittivity of his resin layer is not taught.  However, Nomiya does teach that the resin layer is intended to surround and/or cover conductive components (par. 66, 91).  Hanao teaches composite substrates for electronic components and teaches that a resin layer, which surrounds conductive components, should have a low relative permittivity, e.g. a permittivity of 2 or less, in order to reduce transmission losses in a high-frequency region (Abstract; par. 10).  Hanao further teaches that a resin layer preferably having a relative permittivity in the range of 1.5 to 3 is suitable for reducing transmission loss in a high-frequency region (par. 14).  Accordingly, it would have been obvious to one of ordinary skill in the art to configure the resin layer in Nomiya's product to have a relative permittivity in the range of 1.3 to 3, including a permittivity of 2 or less, in order to reduce transmission loss in a high-frequency region, thereby improving the performance of the device and making it suitable to do high-frequency transmissions.  The instantly claimed relative permittivity is anticipated and rendered obvious by the ranges taught by Hanao.  See MPEP 2144.05. 

Regarding claims 13 and 14, the teachings of Nomiya differ from the current invention in that his resin layer is not taught to include void-forming materials.  However, .  

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nomiya, as applied above, and further in view of Amou (US PG Pub. No. 2004/0039127).  
Regarding claims 12-14, the teachings of Nomiya differ from the current invention in that the relative permittivity of his resin layer is not taught.  However, Nomiya does teach that the layer may include fillers and that it is intended to surround and/or cover conductive components (par. 57, 66, 91).  Amou further teaches that insulating layers, e.g. resin layers, having a low dielectric constant (i.e. relative permittivity), Ɛ, are capable of decreasing the dielectric loss of high-frequency electric signals, that a decrease in Ɛ can permit higher-speed transmissions, and that a high-

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA L RUMMEL whose telephone number is (571)272-6288.  The examiner can normally be reached on Monday-Thursday, 8:30 am -5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK RUTHKOSKY/Supervisory Patent Examiner
Art Unit 1785                                                                                                                                                                                                        
JULIA L. RUMMEL
Examiner
Art Unit 1784